



EXHIBIT 10.1




LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT AND FIRST
AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




THIS LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT AND FIRST AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 6, 2019 (this
“Agreement”) is by and among LGI Homes, Inc., a Delaware corporation (the
“Borrower”), Wells Fargo Bank, National Association, as an Increasing Lender (as
defined below) and as Administrative Agent (the “Administrative Agent”), Fifth
Third Bank, National Association, U.S. Bank National Association d/b/a Housing
Capital Company, Bank of America, N.A., BBVA USA fka Compass Bank, BMO Harris
Bank N.A., Texas Capital Bank, National Association, Deutsche Bank AG New York
Branch, and Zions Bancorporation, N.A. DBA Amegy Bank (individually and
collectively, as the context may suggest or require, the “Increasing Lender”),
and Citizens Bank, N.A. (the “Additional Lender”, and together with the
Increasing Lender, individually and collectively as the context may suggest or
require, the “Accordion Lender”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement referenced herein.


W I T N E S S E T H


WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of May 6, 2019, (as the same is hereby supplemented, and as the same
has heretofore and may hereafter be amended, affected, modified, supplemented,
restated, increased or extended from time to time, the “Credit Agreement”) among
the Borrower, the Lenders (as defined in the Credit Agreement), the
Administrative Agent, Wells Fargo Securities, LLC, as sole lead arranger and
sole bookrunner, and Fifth Third Bank and U.S. Bank National Association, as
documentation agents, the Lenders have agreed to provide the Borrower with a
revolving credit facility;


WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower has
requested an increase of the Revolving Commitments (such increase in Revolving
Commitments, the “Incremental Revolving Commitments”) under the Credit Agreement
pursuant to this Agreement;


WHEREAS, each Increasing Lender has agreed to increase its Revolving Commitment
under the Credit Agreement pursuant to this Agreement; and


WHEREAS, the Additional Lender has agreed to become a Lender under the Credit
Agreement and provide a Revolving Commitment in connection therewith.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Increase in Commitment.


(a)Pursuant to Section 2.17 of the Credit Agreement, each Accordion Lender has
agreed, severally, but not jointly, on the terms set forth in this Agreement, to
make the Incremental Revolving Commitments as set forth on Schedule I attached
hereto. After giving effect to this Agreement, the Revolving Commitment for each
of the Lenders shall be as set forth on Schedule I attached hereto.


(b)Each Accordion Lender (i) confirms that it has received a copy of the Credit
Agreement, the other Loan Documents and the amendments and exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees (and, if
it was a Lender before the effectiveness of this Agreement, confirms that it has
agreed) that it has and will, independently and without reliance upon the
Administrative Agent or any other Accordion Lender and based on such documents
and





--------------------------------------------------------------------------------





information as it shall deem appropriate at the time, continue to make its own
credit decisions in entering into the Credit Agreement and this Agreement, and
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes (or, if it was a Lender before the effectiveness of this Agreement,
confirms that it has appointed and authorized) the Administrative Agent to take
such actions as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees (and, if it was a Lender
before the effectiveness of this Agreement, confirms that it has agreed) that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.


(c)The terms of repayment and the Applicable Margin with respect to the
Incremental Revolving Commitments shall be the same as those applicable to
Revolving Loans, as set forth in the Credit Agreement.


(d)Each of the Administrative Agent and the Borrower agrees that, as of the date
hereof, the Additional Lender shall (a) be a party to the Credit Agreement and
the other Loan Documents, (b) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (c) have the rights and obligations
of a Lender under the Credit Agreement and the other Loan Documents.


(e)The address of the Additional Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the Additional Lender to the Administrative Agent.


2.Amendment. The second sentence of Section 2.17 of the Credit Agreement is
hereby amended so that it reads, in its entirety, as follows:


Each such increase in the Revolving Commitments must be an aggregate minimum
amount of $5,000,000 and integral multiples of $5,000,000 in excess thereof, or
such other amounts as may be agreed to by the Administrative Agent and the
Borrower.
3.Miscellaneous.


(a)Except as set forth expressly hereinabove, all terms of the Credit Agreement
and the other Loan Documents shall be and remain in full force and effect, and
shall constitute the legal, valid, binding, and enforceable obligations of the
Borrower.


(b)The Borrower expressly acknowledges and agrees that (i) there has not been,
and this Agreement does not constitute or establish, a novation with respect to
the Credit Agreement or any of the other Loan Documents, or a mutual departure
from the strict terms, provisions, and conditions thereof, other than with
respect to the amendments contained in Section 2 hereof; and (ii) nothing in
this Agreement shall affect or limit the Administrative Agent’s or the Lenders’
right to demand payment of liabilities owing from the Borrower to the
Administrative Agent or any Lender under, or to demand strict performance of the
terms, provisions and conditions of, the Credit Agreement and the other Loan
Documents, to exercise any and all rights, powers, and remedies under the Credit
Agreement or the other Loan Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the occurrence of a Default
or an Event of Default under the Credit Agreement or the other Loan Documents.


(c)The Borrower hereby (i) restates, ratifies, and reaffirms each and every
term, covenant, and condition set forth in the Credit Agreement and the other
Loan Documents and (ii) restates and renews each and every representation and
warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).







--------------------------------------------------------------------------------





(d)The Borrower hereby represents and warrants that no Default or Event of
Default exists as of the date set forth above and the representations and
warranties made or deemed made by the Borrower and any other Loan Party in any
Loan Document to which such Loan Party is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of the date set forth above except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Credit Agreement.


(e)This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission or by any other electronic imaging means, including, without
limitation, Adobe Corporation’s Portable Document Format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or by any other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.


(f)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


(g)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.


4.Conditions Precedent. This Agreement shall become effective only upon the
satisfaction of the following conditions precedent:


(a)The Administrative Agent shall have received each of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:


(i)counterparts of this Agreement duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders (including, without limitation,
each Accordion Lender);


(ii)counterparts of the Consent and Reaffirmation of Guarantor attached hereto
duly executed by each of the Guarantors;


(iii)except in the case of an Increasing Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
a duly executed Revolving Note payable to the order of each Increasing Lender,
executed by the Borrower (with each Increasing Lender with a replaced Revolving
Note (or electing not to receive a Revolving Note but having a Revolving Note in
the maximum amount of its prior Revolving Commitment) to return its prior
Revolving Note to the Borrower, marked “Replaced” or its equivalent);


(iv)except in the case where the Additional Lender has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
a duly executed Revolving Note payable to the order of the Additional Lender,
executed by the Borrower;


(v)an opinion of counsel to the Borrower and the Guarantors addressed to the
Administrative Agent and the Lenders, dated as of the date hereof, covering such
matters as reasonably requested by the Administrative Agent;





--------------------------------------------------------------------------------







(vi)a duly executed certificate for each of the Borrower and the Guarantors,
dated as of the date hereof, including a certificate of incumbency and a copy of
the authorizing resolution; and


(vii)a duly executed certificate for the Borrower confirming that the increase
in the Revolving Commitments is permitted under Senior Notes Indebtedness and/or
Senior Notes Indentures relating thereto together with supporting evidence.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by a duly authorized officer as of the date first
above written.






 
BORROWER
 
 
 
LGI HOMES, INC.,
 
a Delaware corporation
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Chief Executive Officer





































































[Signature Page - Lender Addition and Acknowledgement Agreement]





--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT
 
 
 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as Administrative Agent and as an Increasing Lender
 
 
By:
/s/ Douglas K. Carman
Name:
Douglas K. Carman
Title:
Senior Vice President











































































[Signature Page - Lender Addition and Acknowledgement Agreement]





--------------------------------------------------------------------------------





 
ADDITIONAL LENDER
 
 
 
CITIZENS BANK, N.A.
 
 
By:
/s/ Doug Kennedy
Name:
Doug Kennedy
Title:
SVP



































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------





 
INCREASING LENDER
 
 
 
FIFTH THIRD BANK, NATIONAL
 
ASSOCIATION
 
 
By:
/s/ Ted Smith
Name:
Ted Smith
Title:
Senior Vice President













































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Joseph Pandolfo
Name:
Joseph Pandolfo
Title:
Director
 
 
 
 
By:
/s/ Joseph Devine
Name:
Joseph Devine
Title:
Director

















































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------









 
BBVA USA fka COMPASS BANK
 
 
 
 
By:
/s/ Brock Tautenhahn
Name:
Brock Tautenhahn
Title:
Senior Vice President













































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------







 
ZIONS BANCORPORATION, N.A. DBA
 
AMEGY BANK
 
 
By:
/s/ Eric Wojner
Name:
Eric Wojner
Title:
SVP













































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------







 
TEXAS CAPITAL BANK, NATIONAL
 
ASSOCIATION
 
 
By:
/s/ Carolynn Alexander
Name:
Carolynn Alexander
Title:
Sr. Vice President













































































[Signature Page - Lender Addition and Acknowledgement Agreement]





--------------------------------------------------------------------------------









 
U.S. BANK NATIONAL ASSOCIATION
 
d/b/a HOUSING CAPITAL COMPANY
 
 
 
 
By:
/s/ Alyssa Pratka
Name:
Alyssa Pratka
Title:
Vice President









































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------







 
BMO HARRIS BANK N.A.
 
 
 
 
By:
/s/ Amy K. Dumser
Name:
Amy K. Dumser
Title:
Director















































































[Signature Page - Lender Addition and Acknowledgement Agreement]







--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Cheryl Sneor
Name:
Cheryl Sneor
Title:
Vice President

















































































[Signature Page - Lender Addition and Acknowledgement Agreement]





--------------------------------------------------------------------------------







SCHEDULE I


COMMITMENTS
(After giving effect to this Agreement)


[Omitted.]













--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION


Each of the undersigned (individually and collectively, “Guarantor”) (a)
acknowledges receipt of the foregoing Lender Addition and Acknowledgement
Agreement and First Amendment to Fourth Amended and Restated Credit Agreement
(the “Agreement”), (b) consents to the execution and delivery of the Agreement,
and (c) reaffirms all of its obligations and covenants under the (i) Fourth
Amended and Restated Subsidiary Guaranty (as defined in the Credit Agreement
defined in the Agreement), and (ii) each of the other Loan Documents (as defined
in the Credit Agreement defined in the Agreement) to which it is a party, and
agrees that none of its obligations and covenants shall be reduced or limited by
the execution and delivery of the Agreement.


The Guarantor hereby represents and warrants to the Administrative Agent that:
(a) the Guarantor has duly executed, delivered and authorized this Consent and
Reaffirmation (this “Consent”); (b) the Guarantor has obtained all necessary
consents, if any, required in connection with the execution, delivery and
performance of this Consent and the transactions contemplated hereby; (c) the
execution, delivery and performance of this Consent and the transactions
contemplated hereby do not violate the Guarantor’s organizational documents, if
any, or any contract to which is a party, and (d) no Event of Default or event,
omission or failure of condition which would constitute a Default after notice
or passage of time, or both exists under any of the Loan Documents to which it
is a party and that all representations and warranties in the Loan Documents to
which it is a party are true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) as of
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement (as defined in
the Agreement).


Delivery of an executed counterpart of this Consent via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of
Guarantor can be seen (including, without limitation, Adobe Corporation’s
Portable Document Format) shall have the same force and effect as the delivery
of an original executed counterpart of this Consent. Guarantor’s delivery of an
executed counterpart of this Consent by facsimile or other electronic method of
transmission shall be made in conjunction with Guarantor’s delivery of an
original executed counterpart, but Guarantor’s failure to deliver said original
executed counterpart shall not affect the validity, enforceability, or binding
effect of this Consent.




[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------





Dated as of December 6, 2019.


GUARANTORS:


LGI HOMES-TEXAS, LLC
LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES - E SAN ANTONIO, LLC
LGI HOMES - ARIZONA, LLC
LGI HOMES - FLORIDA, LLC
LGI HOMES - GEORGIA, LLC
LGI CROWLEY LAND PARTNERS, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES SERVICES, LLC,
LGI HOMES AZ SALES, LLC
LGI HOMES - NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LUCKEY RANCH PARTNERS, LLC
LGI HOMES - COLORADO, LLC
LGI HOMES - NC, LLC
LGI HOMES - SC, LLC
LGI HOMES - TENNESSEE, LLC
LGI HOMES - WASHINGTON, LLC
LGI HOMES - OREGON, LLC
LGI HOMES - ALABAMA, LLC
LGI HOMES - MINNESOTA, LLC
LGI HOMES - OKLAHOMA, LLC
LGI LIVING, LLC
LGI HOMES - CALIFORNIA, LLC
LGI HOMES - MARYLAND, LLC
LGI HOMES - VIRGINIA, LLC
LGI HOMES - WEST VIRGINIA, LLC
LGI HOMES - WISCONSIN, LLC
LGI LEASING, LLC
LGI HOMES - PENNSYLVANIA, LLC






By:
LGI Homes Group, LLC,
 
its Manager
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager















[Signature Page - Consent and Reaffirmation]





--------------------------------------------------------------------------------







LGI HOMES - NEVADA, LLC
 
 
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Authorized Signatory





RIVERCHASE ESTATES PARTNERS, LLC
 
 
 
 
By:
LGI Homes Group, LLC,
 
its Sole Member
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager





LGI HOMES GROUP, LLC
 
 
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager









































[Signature Page - Consent and Reaffirmation]





